Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 9, 1973, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No findings of fact were presented for review. The trial court should have granted defendant’s request to charge, with respect to the prior contradictory statement, pursuant to the provisions of CPL 60.35 (subd 2). With commendable candor, the District Attorney has acquiesced in this disposition of the appeal. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.